
	

114 HR 3688 IH: To provide for the authority for the successors and assigns of the Starr-Camargo Bridge Company to maintain and operate a toll bridge across the Rio Grande near Rio Grande City, Texas, and for other purposes.
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3688
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2015
			Mr. Cuellar introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide for the authority for the successors and assigns of the Starr-Camargo Bridge Company to
			 maintain and operate a toll bridge across the Rio Grande near Rio Grande
			 City, Texas, and for other purposes.
	
	
 1.Starr-Camargo BridgePublic Law 87–532 (76 Stat. 153) is amended— (1)in the first section, in subsection (a)(2)—
 (A)by inserting , and its successors and assigns, after State of Texas; (B)by inserting consisting of not more than 14 lanes after approaches thereto; and
 (C)by striking and for a period of sixty-six years from the date of completion of such bridge,; (2)in section 2, by inserting and its successors and assigns, after companies;
 (3)by redesignating sections 3, 4, and 5 as sections 4, 5, and 6, respectively; (4)by inserting after section 2 the following:
				
					3.Rights of Starr-Camargo Bridge Company and successors and assigns
 (a)In generalThe Starr-Camargo Bridge Company and its successors and assigns shall have the rights and privileges granted to the B and P Bridge Company and its successors and assigns under section 2 of the Act of May 1, 1928 (45 Stat. 471, chapter 466).
 (b)RequirementIn exercising the rights and privileges granted under subsection (a), the Starr-Camargo Bridge Company and its successors and assigns shall act in accordance with—
 (1)just compensation requirements; (2)public proceeding requirements; and
 (3)any other requirements applicable to the exercise of the rights referred to in subsection (a) under the laws of the State of Texas.; and
 (5)in section 4 (as redesignated by paragraph (3))— (A)by inserting and its successors and assigns, after such company;
 (B)by striking or after public agency,; (C)by inserting or to a corporation, after international bridge authority or commission,; and
 (D)by striking authority, or commission each place it appears and inserting authority, commission, or corporation.  